Citation Nr: 9918268	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-16 407	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a "seizure disorder."


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served more than 21 years of active duty between 
June 1967 and July 1988.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDING OF FACT

The claim for service connection for a "seizure disorder" is 
not supported by cognizable evidence showing that the 
disability in question was present in service, or is 
otherwise of service origin.


CONCLUSION OF LAW

The claim for service connection for a "seizure disorder" is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 and Supp. 
1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records in this case, including a service 
separation examination of November 1987, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a seizure disorder.  While on a number of 
occasions in service, the veteran received treatment for 
"dizziness and palpitations," at no time during service did 
the veteran receive treatment for or a diagnosis of a seizure 
disorder.

On Department of Veterans Affairs (VA) general medical 
examination in May 1989, the veteran complained of dizzy 
spells and blurred vision.  No pertinent diagnosis was noted.

In mid-August 1992, the veteran underwent magnetic resonance 
imaging (MRI) of the brain at a private medical facility.  
That examination revealed a normal cervical cord and 
brainstem, as well as normal ventricles and sulci.  No mass 
or abnormal signal was visualized, and the 8th nerves were 
unremarkable.  At the time of evaluation, no enhancing lesion 
was identified.  The clinical impression was "normal exam."

Slightly more than one week later, the veteran underwent 
electroencephalographic examination at the same private 
medical facility.  That examination revealed an abnormal 
electroencephalogram showing several episodes of paroxysmal 
high amplitude sharp and slow wave discharges, suggestive of 
epileptogenic disease.

In correspondence of December 1993, a private physician 
indicated that he had examined the veteran in early November 
of that same year.  At the time of evaluation, the veteran 
gave a history of headaches which his private physician had 
thought might be due to a seizure disorder.  Accordingly, the 
veteran was "tried on Dilantin."  That seemed to help 
somewhat, and the veteran was subsequently referred to a 
neurologist.  That physician found an abnormal 
electroencephalogram, and started the veteran on Dilantin 
"for suspected seizures."  The pertinent diagnosis was 
episodic dizziness due to seizure disorder versus Meniere's 
disorder.  In the opinion of the examiner, the veteran 
displayed "a significant problem" which appeared to be 
neurologic in origin.  This (problem) appeared to be either 
Meniere's disorder or a neurological disorder best described 
as a nonsyncopal seizure. 

In correspondence of early January 1994, a private physician 
wrote that the veteran had been off work from August 28 to 
November 4, 1992 following a diagnosis of epilepsy.  The 
pertinent diagnosis was psychological factors affecting 
physical condition, the etiology of which remained somewhat 
unclear, "even to neurological evaluators."  Nonetheless, it 
was felt that there existed a true neurological condition, 
given the fact that Dilantin had considerably improved the 
veteran's symptoms.

In correspondence of July 1994, another private physician 
wrote that he had examined the veteran in early June of that 
same year.  At the time of that evaluation, the veteran 
complained of blood pressure problems, epilepsy (diagnosed in 
August 1992), ringing in the ears, and emotional stress.  
Reportedly, the veteran's epilepsy was in some part "related 
to job stressors."  Evaluation of the veteran's central 
nervous system was significant for a history of seizures 
"consistent with the petit mal type."  Presently, the veteran 
was receiving Dilantin, with the result that his seizures had 
been "controlled."  The veteran gave no history of trauma, 
but noted that his job stressors had aggravated and/or 
accelerated his seizures.

In subsequent correspondence of mid-January 1995, the same 
private physician noted that the veteran had a history 
consistent with petit mal seizures, for which he was 
receiving Dilantin "for control."

Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and certain 
epilepsies, including a seizure disorder, become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In the present case, while on a number of occasions in 
service, the veteran voiced complaints of dizziness and/or 
heart palpitations, at no time during service did he receive 
treatment for or a diagnosis of a seizure disorder.  While on 
service separation examination in November 1987, the veteran 
gave a history of heart palpitations in 1978 and 1979, these 
were reportedly the result of stress, and no pertinent 
diagnosis was noted.  A VA general medical examination in May 
1989 was similarly negative for any evidence of a seizure 
disorder.  Indeed, the earliest clinical indication of the 
presence of seizure activity of any kind is revealed by a 
private encephalographic examination dated in August 1992, 
slightly more than 4 years following the veteran's discharge, 
during the course of which there were noted several episodes 
of paroxysmal high amplitude wave discharges, suggestive of 
epileptogenic disease.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498, (1995).  Notwithstanding current evidence of a 
seizure disorder, the only evidence the veteran has submitted 
which supports a finding of a nexus to service is his own 
testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Grivois v. Brown, 6 
Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the veteran has failed to provide evidence 
of continuity of symptomatology under 38 C.F.R. § 3.303(b) 
1998).  See Savage, 10 Vet. App. at 498.  His statements, in 
and of themselves, are insufficient to relate his current 
seizure activity to his prior symptoms, or to his period of 
service, or any applicable presumptive period.  See Savage, 
supra.  Based upon a full review of the pertinent evidence of 
record, the Board is unable to conclude that the veteran's 
current seizure activity, first documented a number of years 
following service discharge, was present in service, or is 
otherwise of service origin.  Under such circumstances, his 
claim is not well grounded, and must be denied.



ORDER

Service connection for a "seizure disorder" is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

